DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 15-26, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Barone (US 2012/0085053) in view of Stone (US 2007/0107358)
Regarding claim 15, Barone discloses a roof tile comprising: 
a ceramic body 10A (Fig 3, 5);
a layer 44 placed below the ceramic body (Fig 5, 8); and 
a plurality of attachment holes 69 passing through the ceramic body 10A (Fig 5, 6), 
wherein the plurality of attachment holes 69 are located closer to an upper edge of the roof tile than to a lower edge of the roof tile (Fig 5, 12, 13);
wherein the plurality of attachment holes 69 are aligned parallel to the upper edge of the roof tile (Fig 6).
	Barone modified by Stone does not specifically disclose the attachment hole passing through the layer placed below the ceramic body. However, Stone discloses a roof tile including a body 12 and a layer 20 placed below the body, attachment hole 14 passing through the body 12 and the layer placed below the ceramic body (Fig 5, 6A). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roof tile to have the attachment hole passing through the ceramic body and the layer as taught by Stone, in order to secure the layer to the roof.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Barone modified by Stone discloses the modified attachment hole 69 is located at a distance from the upper edge of the roof tile, as measured in the length direction of the roof tile, but does not disclose the distance is less than 0.25 times the length of the roof tile. However, it would have been an obvious matter of design choice to modify the position of the attachment hole as claimed, since such a modification would have involved a mere change in the position of the attachment hole according to the desired position of the fasteners.
Barone modified by Stone does not disclose the upper edge of the roof tile is the longest edge of the roof tile. However, it would have been an obvious matter of design choice to modify the width of the roof tile as claimed, since such a modification would have involved a mere change in the width of the roof tile according to the desired ornamental appearance and the intended use. A change in width is generally recognized as being within the level of ordinary skill in the art.
Barone modified by Stone does not disclose the front face of the roof tile represents or forms an image of a plurality of roof tiles. However, it would have been an obvious engineering design to have the front face of the roof tile represents or forms an image of a plurality of roof tiles according to the desired ornamental appearance of the roof tile.
Regarding claim 16, Barone discloses the layer 44 placed below the ceramic body 10A is made of a material different from ceramic or porcelain (Par 0088).
Regarding claims 17 and 18, Barone discloses the layer 44 placed below the ceramic body 10A a variety of conventional insulating materials (Par 0088), but does not specifically discloses the materials are a thermoplastic material and/or a filler or PVC. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use a thermoplastic material and/or a filler or PVC, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it would provide a layer with insulation properties, lightweight and durable.
Regarding claim 19, Barone modified by Stone discloses as discussed in claim15, but does not disclose the ceramic body and the layer placed below the ceramic body are press laminated together by glue. However, Stone discloses the body and the layer are fixedly attached by adhesive/glue (Par 0056-0057). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roof tile to have the ceramic body and the layer glue together as taught by Stone, in order to fixedly attach the ceramic body to the layer.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
The claim is a product by process claim and the roof tile does not depend on the process of making it.  The product-by-process limitation "press laminated together" would not be expected to impart distinctive structural characteristics to the roof tile.  Therefore, the claimed roof tile is not a different and unobvious roof tile from the roof tile of Barone and Stone.
Regarding claims 20 and 21, Barone modified by Stone discloses as discussed in claim 15, but does not disclose the thickness of the ceramic body is between 25% and 75% of the thickness of the roof tile and the thickness of the layer placed below the ceramic body is between 25% and 75% of the thickness of the roof tile. However, it would have been an obvious matter of design choice to modify the thickness of the ceramic body and the layer as claimed, since such a modification would have involved a mere change in the thickness of the components and would provide roof tiles with different weights according to the intended use. A change in thickness is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 22 and 23, Barone modified by Stone discloses as discussed in claim 15, but does not disclose at least a part of the layer placed below the ceramic body extends beyond the ceramic body in at least the length direction of the roof tile and at least a part of the layer placed below the ceramic body extends beyond the ceramic body in at least the width direction of the roof tile. However, Stone discloses the layer can extend over and/or beyond one or more edges of the body (Par 0056). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roof tile to have the layer extending beyond the body as taught by Stone, in order to provide an airtight seal to prevent windlift. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 24, Barone discloses an upper and a lower surface of the layer 44 placed below the ceramic body converge towards each other (Fig 5, 8).
Regarding claims 25 and 26, Barone modified by Stone discloses as discussed in claim 15, but does not disclose the attachment hole comprises a first enlarged portion and a second narrow portion; the second narrow portion of the attachment hole comprises a portion in the ceramic body and a portion in the layer below the ceramic body. However, Stone discloses the attachment hole 14 comprises a first enlarged portion and a second narrow portion; the second narrow portion of the attachment hole comprises a portion in the body 12 and a portion in the layer 20 below the body (Fig 6A, 6B). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment hole of Barone as taught by Stone, in order to provide a flushed surface. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 32, Barone modified by Stone discloses as discussed in claim 15, but does not disclose the roof tile is at least 350 mm wide. However, it would have been an obvious matter of design choice to modify the width of the roof tile as claimed, since such a modification would have involved a mere change in the width of the roof tile according to the desired ornamental appearance and the intended use. A change in width is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 33, Barone modified by Stone discloses as discussed in claim 15, but does not disclose the thickness of the roof tile is between 7 and 15 mm. However, it would have been an obvious matter of design choice to modify the thickness of the roof tile as claimed, since such a modification would have involved a mere change in the thickness of the roof tile and would provide roof tiles with different weights according to the intended use. A change in thickness is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
5.	Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the position of the plurality of attachment holes, the selection of the upper edge as the longest edge of the roof tile and the width of the tile are not a mere design choice and therefore obvious to a person of ordinary skill in the art. Examiner would like to note that Barone’s invention is directed to a roof tile that is lightweight and that would increase surface area by having  a layer placed under the ceramic body and the attachment holes on the upper edge at a position that would allow for an overlap that would provide a larger roof covering than a conventional ceramic roof tile. Further, Examiner wants to note that having lightweight roof tiles with the upper edge as the longest edge of the roof tile is well known in the art of roof tiles as disclosed by Stone in Figure 1.
Examiner contends that it would have been an obvious design to have the attachment holes positioned as claimed and the shape and design of the roof tiles as claimed according to the desired width and ornamental appearance of the roof tiles. In addition, examiner would like to note that “width” is a feature that can be obtain by experimentation by one of ordinary skill in the art.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
05/27/2022